DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
Applicant’s election of species 2 (referring to FIG. 3), claims 1-8 in the reply filed on 11/11/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “a plurality of crystal induced structures” which can be two crystal induced structures and then claim 1 reciting “each of the crystal induced structures” which can be any other different crystal induced structures or same crystal induced structures of the plurality of crystal induced structures, and each of the crystal induced structures can be more than two because the “each crystal induced structures” is not require by the claim to be the same as the one from the recited “a plurality of crystal induced structures”. As such the claim is unclear and indefinite. The examiner will take the view point that of being different.

Allowable Subject Matter
Claims 1-9 would be allowable if  claim 1 is rewritten to overcome the 112 2nd rejection.
Regarding claim 1, Yamazaki et al. 20100193783 (Yamazaki) in view of Matsubara 20160358988 do not that each of the plurality of crystal induced structures surrounded by the organic active layer and inducing the organic active layer to crystallize a region of the organic active layer surrounding the corresponding crystal induced structure, wherein each region of the organic active layer has a grain boundary with an adjacent region.



    PNG
    media_image1.png
    300
    547
    media_image1.png
    Greyscale


Regarding claim 1, fig. 1A of Yamazaki disclose an active device, disposed on a substrate 100 and comprising: 
a gate 101; 

a gate insulation layer 102, disposed between the gate and the organic active layer; 
a plurality of crystal induced structures (all the 106s in figure above) (see par [0080]), distributing in the organic active layer,
 wherein the crystal induced structures (all the 106s above) directly contact with the gate insulation layer, wherein the crystal induced structures (all the 106s above) are a plurality of nano-metal structures (each 106 is a nano metal structure - see par [0080) and the plurality of 106s are a plurality of nano-metal structures as there are more than one of 106) separated from each other; and
a source and a drain (105a and 105b), disposed on two opposite sides of the organic active layer, 
wherein each (each of 106) of the plurality of nano-metal structures (of the plurality of 106s in figure above) is separated by a distance with the adjacent nano-metal structures (other 106s).
Yamazaki does not disclose that the distance is from 100 nanometers to 10 micrometers.
However, note that par [0026] of Yamazaki discloses that using an oxide semiconductor layer, field effect mobility of the thin film transistor can be increased by formation of a cluster containing titanium, whose electrical conductance is higher than that of the oxide semiconductor layer between the oxide semiconductor layer.
Therefore, changing distance from 100 nanometers to 10 micrometers for each of the crystal induced structures would change the density of the plurality of crystal induced structures 106 which change would change field effect mobility of the thin film transistor as desired.
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that 
Therefore, it would have been obvious to form a device of Yamazaki comprising wherein the distance is from 100 nanometers to 10 micrometers as claimed in order to change field effect mobility of the thin film transistor as desired. 
Yamazaki disclose that the active layer is In--Ga--Zn--O-based oxide semiconductor and not an organic active layer. 
However, Matsubara of thin film transistor and that semiconductor materials used for an active layer include amorphous silicon, oxide semiconductors and organic semiconductors and par [0058] of Matsubara the organic semiconductor material to  6, 13-Bis (triisopropylsilylethynyl) pentacene ( TIPS-pentacene).
Therefore, it would have been obvious to form a device Yamazaki comprising organic active layer instead of In--Ga--Zn--O-based oxide semiconductor such as taught by Matsubara as the two material are interchangeable for applicant’s design needs.
However, Yamazaki and Matsubara do not disclose each of the plurality of crystal induced structures surrounded by the organic active layer and inducing the organic active layer to crystallize a region of the organic active layer surrounding the corresponding crystal induced structure, wherein each region of the organic active layer has a grain boundary with an adjacent region.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770.  The examiner can normally be reached on Max Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/              Primary Examiner, Art Unit 2829